Moyer, C.J.
The affidavit of disqualification filed herein by D. Michael Mullen on behalf of his client seeks the disqualification of Judge Robert E. Buck from further proceedings in case No. 24237 in the Probate Division of the Court of Common Pleas of Meigs County.
The record indicates that Judge Buck presided in an adoption pro*603ceeding, finalized in 1983, involving the child of counsel’s client; that in February 1988, Judge Buck denied a request by this counsel to unseal the records of that adoption; and that presently pending before Judge Buck is a motion to vacate judgment filed by this counsel.
In his affidavit, counsel suggests that Judge Buck could not hear the pending motion without being biased and prejudiced because he was the presiding judge during the adoption proceeding which counsel believes should now be vacated.
My review of the record and of the pertinent law leads me to conclude that, in the absence of evidence of bias, prejudice, or other factors, a judge who presided over adoption proceedings is not automatically disqualified from hearing a subsequent motion to vacate judgment in the same cause. In this case, I find no evidence of such bias, prejudice, or other disqualifying factors.
For these reasons, the affidavit of disqualification is found not well-taken and is hereby dismissed.